FILED
                           NOT FOR PUBLICATION                              DEC 19 2012

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



CARTER BRYANT, an individual,                    No. 11-56868

              Plaintiff,                         D.C. No. 2:04-cv-09049-DOC-
  and                                            RNB

MATTEL, INC., a Delaware
corporation; MATTEL DE MEXICO                    MEMORANDUM *
S.A. DE C.V.,

              Plaintiffs - Appellees,

  and

MGA ENTERTAINMENT, INC., a
California corporation; MGA
ENTERTAINMENT (HK) LIMITED, a
Hong Kong Special Administrative
Region business entity; MGAE DE
MEXICO, S.R.L. DE C.V., a Mexico
business entity; ISAAC LARIAN,

              Defendants - Appellees,

  v.

CRUM & FORSTER SPECIALTY
INSURANCE COMPANY,



        *
             This disposition isn’t appropriate for publication and isn’t precedent
except as provided by 9th Cir. R. 36–3.
                                                             page 2

          Intervenor - Appellant,


CARLOS GUSTAVO MACHADO
GOMEZ; OMNI 808 INVESTORS,
LLC; IGWT 826 INVESTMENTS,
LLC,

          Defendants,

 and

NATIONAL UNION FIRE
INSURANCE COMPANY OF
PITTSBURGH, PA; LEXINGTON
INSURANCE COMPANY; CHARTIS
SPECIALTY INSURANCE
COMPANY,

          Intervenors.


CARTER BRYANT, an individual,       No. 11-56881

          Plaintiff,                D.C. No. 2:04-cv-09049-DOC-
                                    RNB
MATTEL, INC., a Delaware
corporation; MATTEL DE MEXICO
S.A. DE C.V.,

          Plaintiffs - Appellees,

 and

MGA ENTERTAINMENT, INC., a
California corporation; MGA
ENTERTAINMENT (HK) LIMITED, a
                                                              page 3

Hong Kong Special Administrative
Region business entity; MGAE DE
MEXICO, S.R.L. DE C.V., a Mexico
business entity; ISAAC LARIAN,

          Defendants - Appellees,

 v.

NATIONAL UNION FIRE
INSURANCE COMPANY OF
PITTSBURGH, PA; LEXINGTON
INSURANCE COMPANY; CHARTIS
SPECIALTY INSURANCE
COMPANY,

          Intervenors - Appellants,


CARLOS GUSTAVO MACHADO
GOMEZ; OMNI 808 INVESTORS,
LLC; IGWT 826 INVESTMENTS,
LLC,

          Defendants,

CRUM & FORSTER SPECIALTY
INSURANCE COMPANY,

          Intervenor.



               Appeal from the United States District Court
                  for the Central District of California
                David O. Carter, District Judge, Presiding

                Argued and Submitted December 10, 2012
                                                                                     page 4

                                 Pasadena, California

Before:      KOZINSKI, Chief Judge, TROTT and WARDLAW, Circuit
             Judges.


      “The filing of a notice of appeal is an event of jurisdictional significance—it

confers jurisdiction on the court of appeals and divests the district court of its

control over those aspects of the case involved in the appeal.” Griggs v. Provident

Consumer Disc. Co., 459 U.S. 56, 58 (1982) (per curiam). The district court’s

judgment determined the entire action and included an award of attorneys’ fees.

Mattel’s subsequent notice of appeal divested the district court of its jurisdiction;

the district court thus lacked jurisdiction to entertain appellants’ motion to

intervene. See Nicol v. Gulf Fleet Supply Vessels, Inc., 743 F.2d 298, 299 (5th

Cir. 1984). We therefore affirm the denial of intervention, but do so on the ground

that the district court lacked jurisdiction to entertain any such motion.


      AFFIRMED.